DETAILED ACTION
This Office Action for U.S. Patent Application No. 16/683,041 is responsive to communications filed on 09/22/2021, in reply to the Non-Final Rejection of 06/23/2021. Currently, claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
In regard to claims 1-20, these claims were rejected under 35 U.S.C. 112(b) as being indefinite. The Applicant submits that the amendments to the claims are sufficient to overcome these claim rejections. The Examiner respectfully agrees. As such, the rejections of claims 1-20 under 35 U.S.C. 112(b) have been withdrawn.

Also in regard to claims 1-20, these claims were noted as being allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b). The Applicant submits that the amendments to the claims are sufficient to overcome these 112(b) rejections, and as such, the claims are now in condition for allowance. The Examiner respectfully agrees. As such, claims 1-20 are now in condition for allowance.

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the combination of limitations presented in the independent claims, with specific regard to a controller configured to acquire a plurality of paths for moving the mirror member from a current position of the mirror member to a target position, identify each of positions for switching a movement direction of the acquired plurality of paths, select a path having positions for switching the movement direction closest to a predetermined center position among respective positions for switching the movement direction, and selectively control driving of the first driving unit and the second driving unit based on the selected path, as disclosed in claims 1 and 11.
Additionally, the prior art does not teach or suggest the combination of limitations presented in the independent claim 18, with specific regard to acquiring, by the controller, a plurality of paths for moving the mirror member between the identified target position and a current position of the mirror member; identifying, by the controller, each of positions for switching the movement direction of the acquired plurality of paths; selecting, by the controller, a path having positions for switching the movement direction closest to a predetermined center position among the respective positions for switching the movement direction; selectively controlling, by the controller, rotation of the first axis and rotation of the second axis of the mirror member based on the selected path; and when a position of the mirror member is equal to or longer than a reference time during rotation of the mirror member by one of the first and second axes, moving, according to a signal of the controller, the mirror member by a reference distance by an axis perpendicular to the one of the first and second axes.

The closest prior art of reference, Barrs (U.S. Patent No. 5,111,125), discloses an algorithm for moving a memory mirror system from a current position to a target position, and describes the path taken by the mirror movement, and how the actuators are used to get from the current position to the target position. However, the algorithm described by Barrs does not expressly disclose acquiring a plurality of paths for moving the mirror member from a current position of the mirror member to a target position, identify each of positions for switching a movement direction of the acquired plurality of paths, select a path having positions for switching the movement direction closest to a predetermined center position .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TYLER B. EDWARDS
Examiner
Art Unit 2488